Thompson, J.,
delivered the following concurring opinion:
I concur on all points of the foregoing opinion, except upon the intimation. that an objection to the evidence offered to prove the consolidation, on the ground of its being secondary, would have been tenable, if made. Upon that point I do not concur in the language of the opinion.
Biggs, J.,
delivered the following opinion of the court in the cause No. 4431.
For the reasons given by us in our opinion in case No. 4430, between the same parties, the judgment of the circuit court in this case will be affirmed with ten per cent, damages.
All the judges concur.